 

Exhibit 10.1

Alexis Borisy
Name of Employee

COMBINATORX, INCORPORATED
2004 Incentive Plan

Amended and Restated Restricted Stock Award Agreement

CombinatoRx, Incorporated
245 First Street
Sixteenth Floor
Cambridge, MA 02142

Attn:  Robert Forrester

Ladies and Gentlemen:

The undersigned (i) acknowledges that on January 26, 2006, he received an award
(the “Award”) of restricted stock from CombinatoRx, Incorporated (the “Company”)
under the 2004 Incentive Plan (the “Plan”),  (ii) hereby agrees to amend the
terms of such award, subject to the terms set forth below and in the Plan; (iii)
further acknowledges receipt of a copy of the Plan as in effect on the date
hereof; and (iv) agrees with the Company as follows:

1.               Effective Date.  This Amended and Restated Restricted Stock
Award Agreement shall be effective as of January 17, 2007; however, the date of
grant of the Award remains January 26, 2006.

2.               Shares Subject to Award.  The Award consists of 50,000 shares
(the “Shares”) of common stock of the Company (“Stock”).  The undersigned’s
rights to the Shares are subject to the restrictions described in this Agreement
and the Plan (which is incorporated herein by reference with the same effect as
if set forth herein in full) in addition to such other restrictions, if any, as
may be imposed by law.

3.               Meaning of Certain Terms.  Except as otherwise expressly
provided, all terms used herein shall have the same meaning as in the Plan.  The
term “vest” as used herein with respect to any Share means the lapsing of the
restrictions described herein with respect to such Share.

4.               Nontransferability of Shares.  The Shares acquired by the
undersigned pursuant to this Agreement shall not be sold, transferred, pledged,
assigned or otherwise encumbered or disposed of except as provided below and in
the Plan.

5.               Accelerated Vesting of Unvested Shares Upon Termination Without
Cause or for Good Reason.  If the undersigned is terminated by the Company
without Cause (as defined below) or if the undersigned terminates his employment
for Good Reason, to the extent there are any unvested Shares, the twenty five
(25%) percent of the then unvested Shares shall vest for each year of employment
of the undersigned with the Company.  For example, if there is a termination
without Cause at the end of the second year of employment, then fifty (50%)
percent of Shares would be unvested and automatically an additional twenty five
(25%)


--------------------------------------------------------------------------------


percent of the initial amount shall be vested (50% of the remaining 50%), and
thereafter no additional Shares shall vest and such Shares shall be forfeited.

For the purposes of this Agreement, the term “Cause” shall mean (a) the
conviction of the undersigned of any felony; (b) the willful failure to perform
(other than by reason of disability), or gross negligence in the performance of,
his duties and responsibilities under the terms or requirements of his
employment, which failure or negligence continues or remains uncured after 30
days notice setting forth in reasonable detail the nature of such failure or
negligence; (c) material breach by the undersigned of any material terms or
requirements of his employment, which breach continues or remains uncured after
thirty (30) days’ notice to the undersigned setting forth in reasonable detail
the nature of such breach; or (d) engaging in material fraudulent conduct with
respect to the Company.

For the purposes of this Agreement, the term “Good Reason” shall mean, without
the express written consent of the undersigned: (i) any material breach by the
Company of the terms or requirements of the undersigned’s employment, including
a reduction in the compensation, or in the position, duties, responsibilities or
authority of the undersigned; or (ii) a relocation of the place of employment
for the undersigned beyond a 35-mile radius of the Company’s current office.

6.               Accelerated Vesting of Unvested Shares After a Change of
Control.  If a Change of Control (as defined below) occurs, and within two (2)
years following the date of consummation of such Change of Control the Company
terminates the undersigned other than for Cause, or the undersigned terminates
his employment for Good Reason, all unvested Shares will immediately become
vested.  For purposes of this Agreement, the term “Change of Control” shall
mean: (a) a sale, merger or consolidation after which securities possessing more
than fifty (50%) percent of the total combined voting power of the Company’s
outstanding securities have been transferred to or acquired by a person or
persons different from the persons who held such percentage of the total
combined voting power immediately prior to such transaction; or (b) the sale,
transfer or other disposition of all or substantially all of the Company’s
assets to one or more persons (other than a wholly owned subsidiary of the
Company or a parent company whose stock ownership after the transaction is the
same as the Company’s ownership before the transaction); or (c) an acquisition,
merger or similar transaction or a divestiture of a substantial portion of the
Company’s business after which the role of the undersigned is not substantially
the same as such role prior to the transaction.

7.               Forfeiture Risk.  If the undersigned ceases to be employed by
the Company and its subsidiaries because of death or disability or for any
reason other than as specified in Section 5 or 6 above, any then outstanding and
unvested Shares acquired by the undersigned hereunder shall be automatically and
immediately forfeited.  With respect to any Shares that are forfeited under this
Section 7 or Section 5 above, the undersigned hereby (i) appoints the Company as
the attorney-in-fact of the undersigned to take such actions as may be necessary
or appropriate to effectuate a transfer of the record ownership of any such
shares that are unvested and forfeited hereunder, (ii) agrees to deliver to the
Company, as a precondition to the issuance of any certificate or certificates
with respect to unvested Shares hereunder, one or more stock powers, endorsed in
blank, with respect to such Shares, and (iii) agrees to sign such other powers
and take such other actions as the Company may reasonably request to accomplish
the transfer or forfeiture of any unvested Shares that are forfeited hereunder.

8.               Retention of Certificates.  Any certificates representing
unvested Shares shall be held by the Company.  If unvested Shares are held in
book entry form, the undersigned agrees that the

2


--------------------------------------------------------------------------------


Company may give stop transfer instructions to the depository to ensure
compliance with the provisions hereof.

9.               Vesting of Shares.  The shares acquired hereunder shall vest in
accordance with the provisions of this Section 9 and applicable provisions of
the Plan, as follows: 25% percent of the Shares on January 26, 2007 and an
additional 25% on each anniversary thereafter until January 26, 2010.

Notwithstanding the foregoing, no shares shall vest on any vesting date
specified above unless the undersigned is then, and since the date of grant has
continuously been, employed by the Company or its subsidiaries.

10.         Legends.  Any certificates representing unvested Shares shall be
held by the Company, and any such certificate shall contain legends
substantially in the following form:

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
2004 INCENTIVE PLAN AND A RESTRICTED STOCK AWARD AGREEMENT ENTERED INTO BETWEEN
THE REGISTERED OWNER AND COMBINATORX, INCORPORATED.  COPIES OF SUCH PLAN AND
AGREEMENT ARE ON FILE IN THE OFFICES OF COMBINATORX, INCORPORATED.

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, OR HYPOTHECATED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER
SAID ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY, THAT SUCH
REGISTRATION IS NOT REQUIRED.

As soon as practicable following the vesting of any such Shares the Company
shall cause a certificate or certificates covering such vested Shares to be
issued and delivered to the undersigned without the first legend set forth above
referencing the Restricted Stock Award Agreement.  If any Shares are held in
book-entry form, the Company may take such steps as it deems necessary or
appropriate to record and manifest the restrictions applicable to such Shares.

11.         Dividends, etc..  The undersigned shall be entitled to (i) receive
any and all dividends or other distributions paid with respect to those Shares
of which he is the record owner on the record date for such dividend or other
distribution, and (ii) vote any Shares of which he is the record owner on the
record date for such vote; provided, however, that any property (other than
cash) distributed with respect to a share of Stock (the “associated share”)
acquired hereunder, including without limitation a distribution of Stock by
reason of a stock dividend, stock split or otherwise, or a distribution of other
securities with respect to an associated share, shall be subject to the
restrictions of this Agreement in the same manner and for so long as the
associated share remains subject to such restrictions, and shall be promptly
forfeited if and when the associated share is so forfeited;  and further
provided, that the Administrator may require that any cash distribution with
respect to the Shares other than a normal cash dividend be placed in escrow or
otherwise made subject to such restrictions as the Administrator deems
appropriate to carry out the intent of the Plan.  References in this Agreement
to the Shares shall  refer, mutatis mutandis, to any such restricted amounts.

3


--------------------------------------------------------------------------------


 

12.         Sale of Vested Shares.  The undersigned understands that he will be
free to sell any Share once it has vested, subject to (i) satisfaction of any
applicable tax withholding requirements with respect to the vesting or transfer
of such Share; (ii) the completion of any administrative steps (for example, but
without limitation, the transfer of certificates) that the Company may
reasonably impose; and (iii) applicable requirements of federal and state
securities laws.

13.         Certain Tax Matters.  The undersigned expressly acknowledges the
following:

a.               The undersigned has been advised to confer promptly with a
professional tax advisor to consider whether the undersigned should make a
so-called “83(b) election” with respect to the Shares.  Any such election, to be
effective, must be made in accordance with applicable regulations and within
thirty (30) days following the date of this Award.  The Company has made no
recommendation to the undersigned with respect to the advisability of making
such an election.

b.              The award or vesting of the Shares acquired hereunder, and the
payment of dividends with respect to such Shares, may give rise to “wages”
subject to withholding.  The undersigned expressly acknowledges and agrees that
his rights hereunder are subject to his promptly paying to the Company in cash
(or by such other means as may be acceptable to the Company in its discretion,
including, if the Administrator so determines, by the delivery of previously
acquired Stock or shares of Stock acquired hereunder or by the withholding of
amounts from any payment hereunder) all taxes required to be withheld in
connection with such award, vesting or payment.

14.         Prior Agreement.  This Amended and Restated Restricted Stock Award
Agreement amends, restates and supersedes the agreement entered into between the
Company and the undersigned on January 26, 2006.

 

Very truly yours,

 

 

 

/s/ Alexis Borisy

 

 

(Signature of Employee)

 

 

Dated:

 

The foregoing Restricted Stock

Award Agreement is hereby accepted:

 

COMBINATORX, INCORPORATED

 

 

By

/s/ Robert Forrester

 

 

4


--------------------------------------------------------------------------------